 NATIONAL REJECTORS INDUSTRIESNational Rejectors Industries and United Steelwork-ers of America, AFL-CIO, CLC, and its Local6178. Cases 26-CA-6486 and 26-CA-6599January 16, 1978DECISION AND ORDER REMANDINGPROCEEDING TO THEADMINISTRATIVE LAW JUDGE FORHEARING ON MERITSBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOAt a hearing held on September 13, 1977, in HotSprings, Arkansas, Administrative Law Judge ElbertD. Gadsden granted General Counsel's motion toamend his complaint to delete that section allegingthat National Rejectors Industries (hereinafter calledRespondent) violated Section 8(a)(3) of the Act.After this ruling, United Steelworkers of America,AFL-CIO, CLC, and its Local 6178 (hereinaftercalled the Charging Party or the Union), filed withthe Board an appeal brief in opposition to thedismissal of the complaint and deferral to arbitra-tion; Respondent filed an opposition to the ChargingParty's appeal brief; the Charging Party filed aresponse to Respondent's opposition; and Respon-dent filed a reply to the Charging Party's response.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record,' the prelimi-nary rulings of the Administrative Law Judge togrant General Counsel's motion to dismiss the 8(aX3)allegation and defer the issue to arbitration, GeneralCounsel's written request to dismiss the complaint,including the 8(a)(5) allegation, in its entirety, andthe appeal briefs and oppositions, and has decided togrant the Charging Party's appeal, to deny theGeneral Counsel's motion to dismiss, and to remandthe entire proceeding to the Administrative LawJudge for a hearing and decision on the merits.At a grievance meeting in December 1976, anincident occurred which resulted in Respondent'sdischarging Union President Russell and suspendingtwo other officers. The Union filed grievances withrespect to these actions. As the three officers weredesignated members of the Union's grievance com-mittee for purposes of step 2 of the grivanceprocedure (which provides that appeals be submittedto a meeting between management representativesI No evidence had been submitted when opposition to dismissal anddeferral arose. To assist in making a determination that deferral toarbitration is inappropriate, the Board relies in part on the decision of theCourt of Appeals for the Eighth Circuit of which the Board takes judicial234 NLRB No. 34and the grievance committee), when step 2 negotia-tions were reached, Respondent requested that,instead, further proceedings be conducted at a higherlevel-not involving the grievance committee-inaccordance with its interpretation of the contract.The Union refused, insisting that the officers beinvolved in the grievance proceeding. Respondentrefused to meet with Russell, agreeing only toproceed at the next higher level. The Union then filedgrievances over Respondent's refusal to abide by thegrievance procedures, and negotiations reached animpasse. Subsequently, the Union brought 8(a)(3)charges against Respondent concerning the dismissaland suspensions of the officers. In March 1977,Respondent unilaterally promulgated new work rulesfor the employees, including a requirement of loggingin and out when handling a grievance. After theUnion was informed of these rules and refused tonegotiate without Russell's presence, Respondentplaced the rules into effect. The Union informedRespondent that it would not comply with the newrules. Within 4 days after the new rules went intoeffect, 138 employees had been suspended for failureto "log in or out" according to the new rules. TheUnion filed grievances with respect to each suspen-sion. Production seriously declined, and Respondentsuspended enforcement of the controversial newrules and notified the Union that it would waiveimmediate steps of the grievance procedure in orderto begin arbitration and would continue suspensionof the work rules pending resolution of the griev-ances. The Union refused-and Respondent sohtrelief in the district court.The district court found that, by violating the workrules, employees engaged in concerted activity calcu-lated to slow production; that this activity wasprecipitated by Respondent-Union disputes; thatthese disputes were arbitrable, and, therefore, thatthese actions violated the contract. Therefore, itenjoined further union efforts "to impede productionat the plant" and required the parties to submit theirdisputes to arbitration.2On appeal, the Court ofAppeals for the Eighth Circuit, in affirming thedistrict court, found that the Board does not have"exclusive" jurisdiction over the subject matter be-cause "the merits of the company's actions" were notinvolved but "only whether the union's reactionscreated a dispute which the parties had obligatedthemselves to resolve through arbitration under thecollective-bargaining agreement." (562 F.2d at 1074,fn. 8.)notice. See National Rejectors Industries v. United Steelworkers of AAmerica,AFL-CIO, CLC, and its Local 6178. 562 F.2d 1069 (1977).2 95 LRRM 2145, 81 LC §13, 190 (D.C. Ark., 1977).251 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe consolidated complaint had issued on June 15,1977. At the hearing, before evidence was presented,the General Counsel moved to "amend out" the8(a)(3) section of the complaint "in view of theparties' intention to arbitrate." The AdministrativeLaw Judge granted this motion, but took underadvisement whether to grant Respondent's motion todismiss the entire complaint. The AdministrativeLaw Judge granted the Charging Party permission toappeal his decision to grant the General Counsel'smotion to dismiss the 8(a)(3) charge. Subsequently,General Counsel filed a motion to dismiss thecomplaint in its entirety pursuant to his contentionthat the remaining portion of the complaint (alleginga violation of Sec. 8(a)(5) of the Act) should bedeleted in addition to the already deleted 8(a)(3)allegation on the same ground that General Counselasserted at the hearing-the parties have announcedtheir intention to arbitrate the issues.The Charging Party contends that the Administra-tive Law Judge should have denied the GeneralCounsel's motion to dismiss the 8(a)(3) portions ofthe complaint. We agree with this contention and,accordingly, shall remand the proceeding to theAdministrative Law Judge for a hearing on themerits.In General American Transportation Corporation, 228NLRB 808 (1977), a Board majority recently foundthat issues raised by the 8(a)(3) and (1) portions of acomplaint are inappropriate for deferral to arbitra-tion. The majority here, consisting of ChairmanFanning and Member Jenkins, has long argued, inopposition to the policy established by CollyerInsulated Wire, 192 NLRB 837 (1971), that the Boardhas a statutory duty to hear and dispose of unfairlabor practices and cannot abdicate or avoid its dutyby seeking to cede its jurisdiction to private tribunals.As in General American Transportation, were we toorder deferral herein, there would be nothing volun-tary about the arbitration in which the ChargingParty would be participating. Although the ChargingParty initially sought arbitration, it has steadfastlyopposed arbitration under the modified terms whichRespondent has demanded. Indeed, it appears thats We shall not dismiss the Charging Party's appeal on proceduralgrounds as Respondent urges. We note that the Administrative Law Judgegranted permission to the Charging Party to appeal, and recessed thehearing with a request for briefs on deferral of the remaining portions of thecomplaint. The appeal itself is, in effect, a request for special permission tobring the issues to the Board at this time, prior to final decision by thethe 8(a)(3) allegation itself stems from Respondent'salleged reaction to the Charging Party's conduct in agrievance procedure. At the hearing, counsel for theCharging Party explained that its willingness toarbitrate was predicated entirely upon the arbitrationorder of the district court, affirmed by the court ofappeals. In our opinion, such acquiescence cannot beconsidered voluntary.In our view, the allegation that Respondent violat-ed Section 8(a)(5) by unilaterally instituting rulesresulting in suspension is inextricably related to the8(a)(3) violation alleged in the complaint. According-ly, the 8(a)(5) allegation is inappropriate for deferraland we hereby deny General Counsel's motion todismiss the complaint in its entirety.3The Administrative Law Judge, in granting themotion to dismiss the 8(a)(3) portion of the com-plaint and taking under advisement proposed dismis-sal of the 8(a)(5) portion, did not have before him arecord concerning the unfair labor practices alleged.Accordingly, we shall remand this proceeding to theAdministrative Law Judge for a hearing on the entirecomplaint and decision on the merits.ORDERIt is hereby ordered that this proceeding be, and ithereby is, remanded to Administrative Law JudgeElbert D. Gadsden so that he may proceed to hearingas indicated herein.MEMBER PENELLO, dissenting:I agree with the position taken by the GeneralCounsel that the complaint should be dismissed andthe case deferred to arbitration. See former MemberWalther's and my dissent in General AmericanTransportation Corporation, 228 NLRB 808 (1977).This case involves, in the words of the court ofappeals, "a dispute which the parties had obligatedthemselves to resolve through arbitration under thecollective-bargaining agreement." National RejectorsIndustries v. United Steelworkers of America, supra at1074, fn. 8.Administrative Law Judge. In addition, we would not ignore the argumentsof the Charging Party in view of the General Counsel's motion to dismiss thecomplaint in its entirety; consideration of such arguments is particularlyappropriate on the issue of deferral to arbitration of alleged unfair laborpractices.252